Name: Commission Regulation (EU) NoÃ 1291/2009 of 18Ã December 2009 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: national accounts;  economic geography;  farming systems;  economic analysis
 Date Published: nan

 24.12.2009 EN Official Journal of the European Union L 347/14 COMMISSION REGULATION (EU) No 1291/2009 of 18 December 2009 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1217/2009 of 30 November 2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Community (1), and in particular Articles 5(4), 6(5) and 7(2) thereof, Whereas: (1) Commission Regulation (EEC) No 1859/82 of 12 July 1982 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings (2) established the threshold for the economic size of holdings and the number of returning holdings for the implementation of Regulation (EC) No 1217/2009. (2) Commission Regulation (EC) No 1242/2008 of 8 December 2008 establishing a Community typology for agricultural holdings (3) introduced a new concept of economic size, which is now expressed in euros, and amended some other criteria of the typology. (3) As a consequence of the amendment made by Council Regulation (EC) No 1791/2006 (4), the divisions of Bulgaria and Romania need to be taken into account. Some additional changes to Regulation (EEC) No 1859/82 need to be made for more precision. Therefore, in the interests of clarity, Regulation (EEC) No 1859/82 should be repealed and replaced by this Regulation. (4) Returning holdings must be selected in a uniform manner in each division and to that end detailed rules should be laid down to implement the relevant provisions of Regulation (EC) No 1217/2009. (5) The holdings to be studied in connection with the farm accountancy data network fall within the field of survey of the structure surveys and of Community or national censuses of agricultural holdings. (6) The data available for the purposes of drawing up the plan for the selection of holdings (selection plan) for each accounting year and the difference in the agricultural situation as between the different Member States require that thresholds of economic size which vary by Member State, and even in some cases by division, be adopted. (7) Experience shows that operation of the data network is facilitated if the number of returning holdings selected per division is allowed to differ by up to 20 % in either direction provided that this does not entail a reduction in the total number of returning holdings per Member State. (8) As the financial management of such a measure is difficult, a limitation per Member State as to the total number of duly completed farm returns eligible for Community financing is introduced in Commission Regulation (EEC) No 1915/83 of 13 July 1983 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings (5). For reasons of clarity and coherence, this should be reflected in this Regulation. Flexibility in the number of returning holdings per division should be allowed, as long as the total number of the returning holdings of the Member State concerned is respected. (9) The selection plan should include a minimum number of elements enabling its validity in relation to the objectives of the farm accountancy data network to be assessed. (10) For the purpose of the selection plan, the field of survey should be stratified according to the divisions listed in the Annex to Regulation (EC) No 1217/2009 and according to the types of farming and economic size classes defined in Regulation (EC) No 1242/2008. (11) The selection plan should be drawn up prior to the beginning of the corresponding accounting year so that it can be approved before being used for the selection of returning holdings. For the accounting year 2010, however, the Member States need a longer period to draw up the selection plan, because all the necessary reference sources are not available long enough beforehand. Therefore, it is appropriate to provide for a different time-limit for the notification of the selection plan for that accounting year. (12) Since Regulation (EC) No 1242/2008 applies from the accounting year 2010, this Regulation should apply as from the same year. (13) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) holding means a farm business as defined in the context of the Community agricultural surveys and censuses; (b) typology means the Community typology for agricultural holdings established by Regulation (EC) No 1242/2008. Article 2 Threshold for the economic size For the accounting year 2010 (a period of 12 consecutive months beginning between 1 January 2010 and 1 July 2010) and for subsequent accounting years, the threshold of economic size as referred to in Article 5 of Regulation (EC) No 1217/2009 shall be as follows:  : Belgium : EUR 25 000  : Bulgaria : EUR 2 000  : Czech Republic : EUR 8 000  : Denmark : EUR 15 000  : Germany : EUR 25 000  : Estonia : EUR 4 000  : Ireland : EUR 4 000  : Greece : EUR 4 000  : Spain : EUR 4 000  : France : EUR 25 000  : Italy : EUR 4 000  : Cyprus : EUR 4 000  : Latvia : EUR 4 000  : Lithuania : EUR 4 000  : Luxembourg : EUR 25 000  : Hungary : EUR 4 000  : Malta : EUR 4 000  : Netherlands : EUR 25 000  : Austria : EUR 8 000  : Poland : EUR 4 000  : Portugal : EUR 4 000  : Romania : EUR 2 000  : Slovenia : EUR 4 000  : Slovakia : EUR 15 000  : Finland : EUR 8 000  : Sweden : EUR 15 000  : United Kingdom (with the exception of Northern Ireland) : EUR 25 000  : United Kingdom (only Northern Ireland) : EUR 15 000. Article 3 Number of returning holdings The number of returning holdings per Member State as well as per division shall be as laid down in the Annex. The number of returning holdings to be selected per division may differ from that laid down in the Annex by up to 20 % in either direction provided that the total number of the returning holdings of the Member State concerned is respected. Article 4 Selection plan The plan for the selection of returning holdings shall ensure the representativeness of the returning holdings as a whole. It shall include: (a) the elements on which it is based, namely:  particulars of the statistical reference sources,  the procedures for stratifying the field of survey in accordance with the divisions listed in the Annex to Regulation (EC) No 1217/2009, the types of farming and economic size classes defined in the typology,  the procedures for determining the selection rate chosen for each stratum,  the procedures for the selection of returning holdings; (b) the breakdown of holdings in the field of survey by types of farming and economic size classes defined in the typology (corresponding at least to the principal types), and (c) the number of returning holdings to be selected for each of the strata adopted. Article 5 Notification Each year the Member States shall notify the selection plan referred to in Article 4 to the Commission not later than two months before the beginning of the accounting year to which it relates. However, for the accounting year 2010 it shall be notified not later than one month before the beginning of the accounting year. Notification shall be done electronically via the information systems made available to the competent authorities by the Commission or by the Member States. The form and content of the information to be notified shall be in conformity with models made available to the Member States through the information systems. Those models and the methods to be used shall be adapted and updated after the Community Committee for the Farm Accountancy Data Network has been informed. Data relating to notifications shall be entered and updated in the information systems under the responsibility of the competent authorities of the Member State, in accordance with the access rights granted by the authorities concerned. Article 6 Repeal Regulation (EEC) No 1859/82 is repealed with effect from 30 June 2010. References to the repealed Regulation shall be construed as references to this Regulation. Article 7 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from the accounting year 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 15.12.2009, p. 27. (2) OJ L 205, 13.7.1982, p. 5. (3) OJ L 335, 13.12.2008, p. 3. (4) OJ L 363, 20.12.2006, p. 1. (5) OJ L 190, 14.7.1983, p. 25. ANNEX Reference number Name of division Number of returning holdings per accounting year BELGIUM 341 Vlaanderen 720 342 Bruxelles-Brussel  343 Wallonie 480 Total Belgium 1 200 BULGARIA 831 Ã ¡Ã µÃ ²Ã µÃÃ ¾Ã ·Ã °Ã ¿Ã °Ã ´Ã µÃ ½, (Severozapaden) 346 832 Ã ¡Ã µÃ ²Ã µÃÃ µÃ ½ Ã Ã µÃ ½Ã ÃÃ °Ã »Ã µÃ ½, (Severen tsentralen) 358 833 Ã ¡Ã µÃ ²Ã µÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã Ã µÃ ½, (Severoiztochen) 373 834 Ã ®Ã ³Ã ¾Ã ·Ã °Ã ¿Ã °Ã ´Ã µÃ ½, (Yugozapaden) 335 835 Ã ®Ã ¶Ã µÃ ½ Ã Ã µÃ ½Ã ÃÃ °Ã »Ã µÃ ½, (Yuzhen tsentralen) 394 836 Ã ®Ã ³Ã ¾Ã ¸Ã ·Ã Ã ¾Ã Ã µÃ ½, (Yugoiztochen) 396 Total Bulgaria 2 202 745 CZECH REPUBLIC 1 417 370 DENMARK 2 150 GERMANY 010 Schleswig-Holstein 565 020 Hamburg 97 030 Niedersachsen 1 307 040 Bremen  050 Nordrhein-Westfalen 1 010 060 Hessen 558 070 Rheinland-Pfalz 887 080 Baden-WÃ ¼rttemberg 1 190 090 Bayern 1 678 100 Saarland 90 110 Berlin  112 Brandenburg 284 113 Mecklenburg-Vorpommern 268 114 Sachsen 313 115 Sachsen-Anhalt 270 116 ThÃ ¼ringen 283 Total Germany 8 800 755 ESTONIA 658 380 IRELAND 1 300 GREECE 450 Macedonia-Thrace 2 000 460 Epirus-Peloponnese-Ionian Islands 1 350 470 Thessaly 700 480 Continental Greece, Aegean Islands, Crete 1 450 Total Greece 5 500 SPAIN 500 Galicia 450 505 Asturias 190 510 Cantabria 150 515 PaÃ ­s Vasco 352 520 Navarra 316 525 La Rioja 244 530 AragÃ ³n 676 535 CataluÃ ±a 664 540 Illes Balears 180 545 Castilla y LeÃ ³n 950 550 Madrid 190 555 Castilla-La Mancha 900 560 Comunidad Valenciana 638 565 Murcia 348 570 Extremadura 718 575 AndalucÃ ­a 1 504 580 Canarias 230 Total Spain 8 700 FRANCE 121 Ã le-de-France 210 131 Champagne-Ardenne 380 132 Picardie 270 133 Haute-Normandie 170 134 Centre 410 135 Basse-Normandie 240 136 Bourgogne 360 141 Nord-Pas-de-Calais 290 151 Lorraine 240 152 Alsace 200 153 Franche-ComtÃ © 220 162 Pays de la Loire 460 163 Bretagne 480 164 Poitou-Charentes 370 182 Aquitaine 550 183 Midi-PyrÃ ©nÃ ©es 490 184 Limousin 230 192 RhÃ ´ne-Alpes 480 193 Auvergne 380 201 Languedoc-Roussillon 430 203 Provence-Alpes-CÃ ´te d'Azur 440 204 Corse 170 Total France 7 470 ITALY 221 Valle d'Aosta 159 222 Piemonte 598 230 Lombardia 657 241 Trentino 279 242 Alto Adige 262 243 Veneto 741 244 Friuli-Venezia Giulia 549 250 Liguria 559 260 Emilia-Romagna 857 270 Toscana 635 281 Marche 493 282 Umbria 512 291 Lazio 550 292 Abruzzo 444 301 Molise 359 302 Campania 597 303 Calabria 479 311 Puglia 748 312 Basilicata 430 320 Sicilia 672 330 Sardegna 557 Total Italy 11 137 740 CYPRUS 500 770 LATVIA 1 000 775 LITHUANIA 1 000 350 LUXEMBOURG 450 HUNGARY 760 KÃ ¶zÃ ©p-MagyarorszÃ ¡g 166 761 KÃ ¶zÃ ©p-DunÃ ¡ntÃ ºl 187 762 Nyugat-DunÃ ¡ntÃ ºl 228 763 DÃ ©l-DunÃ ¡ntÃ ºl 260 764 Ã szak- MagyarorszÃ ¡g 209 765 Ã szak-AlfÃ ¶ld 380 766 DÃ ©l-AlfÃ ¶ld 470 Total Hungary 1 900 780 MALTA 536 360 NETHERLANDS 1 500 660 AUSTRIA 2 000 POLAND 785 Pomorze and Mazury 1 860 790 Wielkopolska and Ã lÃ sk 4 350 795 Mazowsze and Podlasie 4 490 800 MaÃ opolska and PogÃ ³rze 1 400 Total Poland 12 100 PORTUGAL 615 Norte e Centro 1 233 630 Ribatejo e Oeste 351 640 Alentejo e Algarve 399 650 AÃ §ores e Madeira 317 Total Portugal 2 300 ROMANIA 840 Nord-Est 852 841 Sud-Est 1 074 842 Sud-Muntenia 1 008 843 Sud-Vest-Oltenia 611 844 Vest 703 845 Nord-Vest 825 846 Centru 834 847 BucureÃti-Ilfov 93 Total Romania 6 000 820 SLOVENIA 908 810 SLOVAKIA 523 FINLAND 670 EtelÃ ¤-Suomi 461 680 SisÃ ¤-Suomi 251 690 Pohjanmaa 221 700 Pohjois-Suomi 167 Total Finland 1 100 SWEDEN 710 Plains of southern and central Sweden 637 720 Forest and mixed agricultural and forest areas of southern and central Sweden 258 730 Areas of northern Sweden 130 Total Sweden 1 025 UNITED KINGDOM 411 England  North Region 420 412 England  East Region 650 413 England  West Region 430 421 Wales 300 431 Scotland 380 441 Northern Ireland 320 Total United Kingdom 2 500